DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments made to claim 13 are sufficient to overcome the rejections under 35 USC 112(a) and so the rejection of claims 13, 15-17, 19, and 20 under 35 USC 112(a) have been withdrawn. 
Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-10 under 35 USC 102(a)(2) as being anticipated by Konitzer et al. (US 2017/0306764; hereinafter Konitzer) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bunker et al. (US 2018/0274370). 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC 102(a)(1) as being anticipated by Maltson (US 8,628,292) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bunker et al. (US 2018/0274370). 
Applicant’s arguments with respect to the rejection(s) of claim(s) 13, 15-17, 19, and 20 under 35 USC 102(a)(1) as being anticipated by Bunker (US 2018/0274370) have been fully considered and are persuasive.  Therefore, the rejection has been 
Applicant’s arguments with respect to the rejection(s) of claim(s) 11 under 35 USC 103 as being obvious over Konitzer and Santoro et al. (US 2013/0156602) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bunker et al. (US 2018/0274370). 
Applicant's arguments regarding the rejection of claims 1 and 12 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argued that since Konitzer (due to a typo) fails to disclose a constant thickness portion of an outer wall to define a step at the intersection, that the combination of Hall et al. (US 5,700,131; hereinafter Hall) and Konitzer fails to disclose this limitation. While the Examiner agrees with this argument, Maltson in combination with Hall was used rather than Konitzer to reject claims 1 and 12. The amendments made to claims 1 are not sufficient to overcome the rejection over Hall and Maltson, as Hall clearly discloses a constant thickness portion at the leading edge of the airfoil in Fig. 1 and Maltson teaches a step formed by the chamfered edge in Fig. 7. For these reasons Applicant’s argument has not been found persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 22, and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a thickened area that is adjacent the inlet portion”. It is not clear how there can be a thickened area when cooling aperture extends through a constant thickness portion of the wall, according to claim 1. This renders the claim indefinite, as it is not clear whether the wall has a constant thickness or has varying thickness (due to the presence of the thickened area). 
Claim 22 recites “an inlet surface with a first surface finish; and wherein the outlet portion has an outlet surface with a second surface finish that is different from the first surface finish”. It is unclear to what degree the first and second surfaces must be different, e.g. microscopic differences or differences that would be perceptible to the unaided eye. This renders the claim indefinite. 
Claim 23 is rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 5, 8, 9, 11, 13, 16, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bunker et al. (US 2018/0274370; hereinafter Bunker). 
Regarding claim 1, Bunker (Fig. 1, 2, and 9-12) discloses a cooled gas turbine component (80) for a gas turbine engine (10) comprising: an airfoil (80); an outer wall (shown in Fig. 9 and 11) of the airfoil (80), the outer wall having an exterior surface (84) and an interior surface (86), the outer wall having a thickness measured between the exterior surface (84) and the interior surface (86), the outer wall including a constant-thickness portion at which the thickness is constant (Fig. 9 and 11); and a cooling aperture (96) that extends along an axis (dotted line shown in either Fig. 9 or 11) through the constant-thickness portion of the outer wall, the cooling aperture (96) having a length measured along the axis, the cooling aperture (96) including: an inlet portion (130 or 142) included on and recessed relative to the interior surface (86); and an outlet portion (98) that is straight and linear along the axis (Fig. 9 or 11), that is fluidly connected to the inlet portion (130 or 142) at an intersection (transition point between converging portion of passage and metering section), and that extends through the outer wall to the exterior surface (84), the outlet portion (98) having a diameter that remains constant from the exterior surface (84) to the intersection; wherein the inlet portion (130 or 142) has a width and a depth, wherein the width of the inlet portion gradually reduces along the depth of the inlet portion (130 or 142) toward the outlet portion (98); and wherein the inlet width of the inlet portion (130 or 142) at the intersection is greater than the diameter at the intersection to define a step at the  claim 1 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (a cooled gas turbine component), identified by the claimed process (casting and machining), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Refer go Fig. I and II below. 

    PNG
    media_image1.png
    251
    482
    media_image1.png
    Greyscale

Fig. I. Bunker, Fig. 9 (Annotated)


    PNG
    media_image2.png
    184
    524
    media_image2.png
    Greyscale

Fig. II. Bunker, Fig. 11 (Annotated)

Regarding claim 3, Bunker discloses the cooled gas turbine component of claim 1, wherein Bunker (Fig. 11 and 12) further discloses that the inlet portion (142) is at least partially conic (Fig. 11 and 12).
Regarding claim 4, Bunker discloses the cooled gas turbine component of claim 1, wherein Bunker (Fig. 9 and 10) further discloses that the axis (indicated by dotted line 
Regarding claim 5, Bunker discloses the cooled gas turbine component of claim 1, wherein Bunker (Fig. 11 and 12) further discloses that the inlet portion (142) continuously surrounds the outlet portion (98) about the axis to widen the cooling aperture (96) about an entire periphery thereof at the interior surface (86). 
Regarding claim 8, Bunker discloses the cooled gas turbine component of claim 1, wherein Bunker (Fig. 11 and 12) further discloses that the inlet portion (142) defines a chamfer (shown in Fig. 11) that extends to the outlet portion (98). 
Regarding claim 9, Bunker discloses the cooled gas turbine component of claim 1, wherein Bunker (Fig. 9 and 10) further discloses a surface (132) of the inlet portion (130) has a convex curvature (132).
Regarding claim 11, Bunker discloses the cooled gas turbine component of claim 4, wherein Bunker (Fig. 9 and 10) further discloses that acute angle is, at most, seventy-eight degrees (the angle shown in Fig. 9 is approximately 45 degrees). 
Regarding claim 13, Bunker (Fig. 11 and 12) discloses a cooled gas turbine component (80) for a gas turbine engine (10) comprising: an airfoil (68, 70, 72, or 74); an outer wall (shown in Fig. 11 and 12) of the airfoil (68, 70, 72, or 74), the outer wall having an exterior surface (84) and an interior surface (86), the outer wall having a thickness measured between the exterior surface (84) and the interior surface (86), the outer wall including a constant-thickness portion at which the thickness is constant (shown in Fig. 11); and a cooling aperture (96) that extends along an axis (106) through the constant-thickness portion of the outer wall, the cooling aperture (96) including: a 
Regarding claim 16, Bunker discloses that the cooled gas turbine component of claim 13, wherein Bunker (Fig. 11 and 12) further discloses that the inlet portion (142) is frusto-conic (Fig. 11 and 12). 
	Regarding claim 22, Bunker discloses the cooled gas turbine component of claim 13, wherein Bunker (Fig.11 and 12) further discloses that the shaped inlet portion (142) has an inlet surface with a first surface finish; and wherein the outlet portion (98) has an outlet surface with a second surface finish that is different from the first surface finish. Bunker implicitly teaches a first and second surface finish that are different from each in that when examining the surfaces on a molecular level, they will not be the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 5,700,131; hereinafter Hall) in view of Maltson (US 8,628,292).  
Regarding claim 1, Hall (Fig. 1) discloses a cooled gas turbine component (10) for a gas turbine engine (Title) comprising: an airfoil (10); an outer wall of the airfoil (10), the outer wall having an exterior surface and an interior surface, the outer wall having a thickness measured between the exterior surface and the interior surface, the outer wall including a constant-thickness portion at which the thickness is constant; and a cooling aperture that extends along an axis (would extend through the center of the cooling hole shown in Fig. III below) through the constant-thickness portion of the outer wall, the cooling aperture having a length measured along the axis including: an inlet portion (includes inlet) included on and recessed relative to the interior surface; and an outlet portion (includes outlet) that it straight and linear along the axis, that is fluidly connected to the inlet portion at an intersection (located partway through the cooling aperture) and that extends through the outer wall to the exterior surface, the outlet portion having a diameter that remains constant from the exterior surface to the intersection. 
 claim 1 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (a cooled gas turbine component), identified by the claimed process (casting and machining), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Refer to Fig. IV below. 

    PNG
    media_image3.png
    380
    670
    media_image3.png
    Greyscale

Fig. III. Hall, Fig. 1 (Annotated)
Hall fails to disclose that the inlet portion has a width and a depth, wherein the width of the inlet portion gradually reduces along the depth of the inlet portion toward the outlet portion; and wherein the inlet width of the inlet portion at the intersection is greater than the diameter at the intersection to define a step at the intersection. 
Maltson (Fig. 1, 6, and 7) teaches a cooling hole (6) where the inlet is formed with a chamfer (13) and converges. Maltson (Col. 1, lines 29-30; Col. 2, lines 52-58) teaches that this configuration helps to reduce turbulence at the inlet and so prevents pressure loss which allows for increased jet strength and increased heat transfer coefficients. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall by adding a chamfered edge to the inlet of the cooling holes, as taught by Maltson, in order to help increase the 

    PNG
    media_image4.png
    147
    373
    media_image4.png
    Greyscale

Fig. IV. Maltson, Fig. 7 (Annotated)

Regarding claim 12, Hall, as modified, discloses the cooled gas turbine component of claim 1, wherein Hall (Fig. 1), as modified, further discloses an internal wall that separates a first cavity from a second cavity within the airfoil (10); further comprising an internal channel that extends through the internal wall and that fluidly connects the first cavity and the second cavity; and wherein a first width of the cooling aperture is smaller than a second width of the internal channel. In Figure 1, Hall clearly shows that the internal chamber is significantly larger than the cooling holes, even when modified by Malston, the outlet portion would remain the same and its width is significantly smaller than that of the internal channel. Refer to Fig. III above. 

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US 2018/0274370; hereinafter Bunker).
Regarding claim 7, Bunker discloses the cooled gas turbine component of claim 1, but fails to disclose that the depth of the inlet portion is, at most, one third of the length of the cooling aperture. 

Regarding claim 19, Bunker discloses the cooled gas turbine component of claim 13, but fails to disclose that the depth of the inlet portion is, at most, one third of the length of the cooling aperture. 
However, since applicant has not disclosed that having the inlet portion have a depth of at most one third the length of the cooling aperture solves any stated problem or is for any particular purpose above the fact that converging the channel increases the velocity and pressure of the fluid passing through it and it appears that the cooling aperture of Bunker would perform equally well with the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the cooling aperture of Bunker by utilizing the dimensions as claimed for the purpose of controlling how much the pressure and velocity increase when passing through the cooling aperture.

Claims 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US 2018/0274370; hereinafter Bunker) in view of Pietraszkiewicz et al. (US 2009/0285683; hereinafter Pietraszkiewicz).
Regarding claim 17, Bunker discloses the cooled gas turbine component of claim 13, but fails to disclose that the outlet axis extends at an acute angle relative to the exterior surface of the outer wall. 
Pietraszkiewicz (Fig. 3) teaches an airfoil (32) with film cooling holes (50a) that are angled toward the trailing edge of the airfoil. Pietraszkiewicz (Paragraph 0019) teaches that the rotation of the blade and the orientation of the cooling holes forces cooling fluid into the cooling holes which increases the fluid pressure at the hole above the static pressure of the fluid in the cooling channel, which creates a localized pressure increase which increases film cooling effectiveness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker by angling the cooling apertures toward the trailing edge and including an up-pass cooling channel to feed the film cooling holes, as taught by Pietraszkiewicz, in order to improve the effectiveness of the film cooling. By angling the cooling apertures so they direct cooling air toward the trailing edge of the blade, they form an acute angle relative the exterior surface of the outer wall. 
Regarding clam 21, Bunker, as modified, discloses the cooled gas turbine component of claim 17, wherein Bunker (Fig. 1 and 2), as modified, further discloses that the airfoil (80) includes a leading edge (inherently disclosed) and a trailing edge (inherently disclosed), and wherein the outlet axis extends at the acute angle (Pietraszkiewicz, Fig. 3) to direct the outlet portion toward the trailing edge of the airfoil. 
Regarding claim 24, Bunker discloses the cooled gas turbine component of claim 4, wherein Bunker (Fig. 1 and 2) discloses that the airfoil (80) includes a leading edge (inherently disclosed) and a trailing edge (inherently disclosed). 
Bunker fails to disclose that the axis of the outlet portion extends at the acute angle to direct the outlet portion toward the trailing edge of the airfoil. 
Pietraszkiewicz (Fig. 3) teaches an airfoil (32) with film cooling holes (50a) that are angled toward the trailing edge of the airfoil. Pietraszkiewicz (Paragraph 0019) teaches that the rotation of the blade and the orientation of the cooling holes forces cooling fluid into the cooling holes which increases the fluid pressure at the hole above the static pressure of the fluid in the cooling channel, which creates a localized pressure increase which increases film cooling effectiveness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker by angling the cooling apertures toward the trailing edge and including an up-pass cooling channel to feed the film cooling holes, as taught by Pietraszkiewicz, in order to improve the effectiveness of the film cooling. By angling the cooling apertures so they direct cooling air toward the trailing edge of the blade, they form an acute angle relative the exterior surface of the outer wall. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US 2018/0274370; hereinafter Bunker) in view of Lock et al. (US 6,241,468; hereinafter Lock).
Regarding claim 20, Bunker discloses the cooled gas turbine component of claim 13, but fails to disclose a surface of the inlet portion has a convex curvature. 
. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US 2018/0274370; hereinafter Bunker) in view of Konitzer et al. (US 2017/0306764; hereinafter Konitzer), Boeke et al. (US 2014/0219778) and Gallier et al. (US 10,605,095; hereinafter Gallier).
Regarding claim 23, Bunker discloses the cooled gas turbine component of claim 22, but fails to disclose a cast surface finish; and wherein the outlet surface has a machined surface finish. 
Konitzer (Paragraph 0057; Fig. 3) teaches an airfoil where the film holes are formed via casting. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker, by forming the cooling apertures via casting, as taught by Konitzer, in order to provide a means of forming the airfoil and cooling apertures. The casting of the airfoil provides the cast surface finish. 
Boeke (Paragraph 0045, lines 14-16) teaches that it is well known to finish-machine an airfoil after it has been cast. Gallier (Fig. 4; Col. 16, lines 13-17) further teaches that finish machining may include clearing formed features, such as ejection apertures (110). It would have been obvious to one having ordinary skill in the art before 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745